

115 HRES 139 IH: Expressing support for the designation of the week beginning on February 19, 2017, as “American Birkebeiner Week”.
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 139IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Duffy submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of the week beginning on February 19, 2017, as American Birkebeiner Week.
	
 Whereas the American Birkebeiner, held in Hayward, Wisconsin, is North America’s largest cross-country ski race and contributes to the estimated $26,000,000 in revenue generated in Sawyer and Bayfield counties in Wisconsin each year;
 Whereas over 13,000 cross-country skiers and tens of thousands of spectators gather in Hayward each February to celebrate and participate in the American Birkebeiner Ski Foundation’s annual week of cross-country skiing festivities, which includes events for all ages and abilities;
 Whereas the American Birkebeiner is a uniquely American tradition and is the sole cross-country ski-race representing the North American continent within the global Worldloppet International Sports Federation;
 Whereas over 250,000 skiers have participated in American Birkebeiner Ski Foundation races since 1973;
 Whereas the 100+ kilometer American Birkebeiner recreational trail was ranked among the best cross-country ski destinations in the United States in 2016, is utilized by an estimated 100,000 visitors each year, and draws tourists to Northwest Wisconsin;
 Whereas the American Birkebeiner is celebrating its 44th year and the recent opening of the Tony Wise Museum of the American Birkebeiner, which commemorates the race’s origins and legacy;
 Whereas the 2017 American Birkebeiner cross-country ski race will be celebrating a momentous milestone with the inaugural use of the new American Birkebeiner Trailhead permanent start area;
 Whereas past and current members of the United States ski team will be gathering in reunion at the 2017 American Birkebeiner, many of whom have represented the United States at the highest level of international competition including the past 15 Olympic Games;
 Whereas the mission of the American Birkebeiner Ski Foundation, a nonprofit organization, is to conduct the finest international cross-country ski competitions, to serve as good stewards of the American Birkebeiner Trail system, and to support a healthy and active lifestyle;
 Whereas the Governor of the State of Wisconsin, Scott Walker, has proclaimed February 19, 2017, through February 26, 2017, as American Birkebeiner Week throughout the State of Wisconsin; and
 Whereas the week beginning on February 19, 2017, in which the American Birkebeiner is held, would be an appropriate week to designate as American Birkebeiner Week: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of American Birkebeiner Week;
 (2)encourages citizens to get outdoors and embrace a healthy, active lifestyle by participating in Nordic sports or other activities;
 (3)recognizes the importance of the American Birkebeiner to the economy of Northwest Wisconsin; and (4)requests that the President issue a proclamation recognizing the importance of the American Birkebeiner to our Nation.
			